Exhibit 10.1

 
WAIVER AND AGREEMENT
 
WAIVER AND AGREEMENT, dated as of December 28, 2007 (this “Waiver and
Agreement”), regarding (a) the Guaranty (as amended, restated, supplemented or
otherwise modified prior to the date hereof, the “Existing Guaranty”; as amended
hereby and as further amended, restated, supplemented or otherwise modified and
in effect from time to time, the “Guaranty”), dated as of March 17, 2006,
executed by ANTHRACITE CAPITAL, INC. (“Anthracite”) as guarantor (the
“Guarantor”) in favor of BANK OF AMERICA, N.A. as the lender (the “Lender”)
under the Credit Agreement (as defined below) and (b) the Credit Agreement,
dated as of March 17, 2006 (as amended, restated, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”; as amended
hereby and as further amended, restated, supplemented or otherwise modified and
in effect from time to time, the “Credit Agreement”) among AHR CAPITAL BOFA
LIMITED, a limited company organized under the laws of Ireland, as a borrower,
Anthracite as the borrower agent (the “Borrower Agent”), the other borrowers
from time to time party thereto and the Lender.  Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Guaranty
or the Credit Agreement, as applicable.
 
RECITALS
 
WHEREAS, as a condition to the Credit Agreement, the Guarantor has executed the
Guaranty;
 
WHEREAS, the Guarantor has notified the Lender that the Guarantor may not be in
compliance with Section 10(a) of the Guaranty (Maintenance of Tangible Net
Worth) at December 31, 2007 and has requested that the Lender waive compliance
with Section 10(a) of the Guaranty at such date;
 
WHEREAS, the Guarantor has further notified the Lender that the Guarantor may
elect the “fair value option” for valuing financial assets and liabilities under
and pursuant to Statement of Financial Accounting Standards No. 159 beginning on
or after January 1, 2008 (the “FAS 159 Election”);
 
WHEREAS, the Lender is prepared to grant the requested waiver, provided that (i)
the Lender shall not be committed to make any additional Loans from and after
the Waiver Effective Date (as defined below) until the Lender notifies the
Borrower that additional Loans may be made and (ii) the provisions of Section 10
of the Guaranty (Covenants) are amended in a manner acceptable to the Lender
prior to March 31, 2008 to take into account the effect of the FAS 159 Election
in a manner acceptable to the Lender, or if the provisions of Section 10 of the
Guaranty are not so amended, the provisions of Section 10 of the Guaranty shall
continue to apply as if the FAS 159 Election had not been made; and
 
WHEREAS, the Lender agrees to waive compliance with the requirements of Section
10(a) of the Guaranty solely upon the terms and conditions provided for in this
Waiver and Agreement;
 
 

--------------------------------------------------------------------------------


 
NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
SECTION 1. Waiver of Section 10(a) (Maintenance of Tangible Net Worth).  Solely
with respect to the obligation of the Guarantor to satisfy the requirements of
Section 10(a) of the Guaranty at December 31, 2007, the Lender hereby waives
compliance with the requirement of Section 10(a) of the Guaranty.
 
SECTION 2. Agreement.
 
(a) Until such time as the Lender notifies the Borrower and the Guarantor that
the Borrower may request additional Loans, the Lender shall not be committed to
make any new Loans to the Borrower.
 
(b) Unless the provisions of Section 10 of the Guaranty (Covenants) are amended
in a manner acceptable to the Lender prior to March 31, 2008 to take into
account the effect of the FAS 159 Election in a manner acceptable to the Lender,
the provisions of Section 10 of the Guaranty shall continue to apply as if the
FAS 159 Election had not been made.
 
SECTION 3. Conditions Precedent.  This Waiver and Agreement shall become
effective on the date (the “Waiver Effective Date”) on which the following
conditions precedent shall have been satisfied:
 
(a) the Lender shall have received this Waiver and Agreement, executed and
delivered by a duly authorized officer of the Guarantor, the Borrowers and the
Lender; and
 
(b) each of the representations and warranties made and restated by the
Guarantor and the Borrowers pursuant to Section 4 of this Waiver and Agreement
shall be true and complete in all material respects as though made on such date
(except for any such representation or warranty that by its terms refers to a
specific date other than the date first above written, in which case it shall be
true and correct in all material respects as of such other date).
 
SECTION 4. Representations and Warranties. On and as of the date first above
written, each of the Guarantor and the Borrowers hereby represents and warrants
to the Lender that, after giving effect to this Waiver and Agreement (a) it is
in compliance with all the terms and provisions set forth in the Loan Documents
on its part to be observed or performed, (b) no Default or Event of Default has
occurred and is continuing, and (c) the representations and warranties contained
in Section 9 of the Guaranty and Section 5 of the Credit Agreement are true and
correct in all material respects as though made on such date (except for any
such representation or warranty that by its terms refers to a specific date
other than the date first above written, in which case it shall be true and
correct in all material respects as of such other date).
 
 
-2-

--------------------------------------------------------------------------------


 
 
SECTION 5. Limited Effect. Except as expressly amended and modified by this
Waiver and Agreement, each of the Existing Guaranty and the Existing Credit
Agreement shall continue to be, and shall remain, in full force and effect in
accordance with its terms; provided, however, that upon the Waiver Effective
Date, all references therein and herein to the “Loan Documents” shall be deemed
to include, in any event, this Waiver and Agreement.  Each reference to the
Guaranty and/or the Credit Agreement in any of the Loan Documents shall be
deemed to be a reference to the Guaranty and/or the Credit Agreement as amended
hereby.
 
SECTION 6. Counterparts.  This Waiver and Agreement may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Waiver and Agreement in Portable Document Format (PDF) or by facsimile
transmission shall be effective as delivery of a manually executed original
counterpart thereof.
 
SECTION 7. GOVERNING LAW.  THIS WAIVER AND AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
[SIGNATURES FOLLOW]
 
 
 
-3-

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties hereto have caused this Waiver and Agreement to
be duly executed and delivered as of the day and year first above written.



 
ANTHRACITE CAPITAL, INC., a Maryland corporation, as Guarantor and Borrower
Agent
     
By:
/s/ Richard Shea
   
Name: Richard Shea
Title:    President and Chief Operating Officer
   




 
SIGNED, SEALED AND DELIVERED by
the duly authorised attorney of
AHR CAPITAL BOFA LIMITED, as Borrower, in the presence of:
     
By:
/s/ Richard Shea
   
Name: Richard Shea
Title:    Director
   

 
 

--------------------------------------------------------------------------------



 

 
BANK OF AMERICA N.A., as Lender
     
By:
/s/ Jeffrey B. Hoyle
   
Name:  Jeffrey B. Hoyle
Title:    Managing Director
   

 


 
 
 
 
 
 
 
 